                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 RACHEL MARIA PHIFER,                               )
                                                    )
               Plaintiff,                           )
                                                    )            No.: 3:19-CV-149-CLC-HBG
 v.                                                 )
                                                    )
 OFFICER MONEYMAKER,                                )
                                                    )
               Defendant.                           )

                                      MEMORANDUM

        This is a pro se prisoner’s complaint for violation of civil rights filed pursuant to 42 U.S.C.

§ 1983. For the reasons set forth below, this action will be DISMISSED as time-barred, barred

due to res judicata, and/or for failure to state a claim upon which relief may be granted under

§ 1983. Accordingly, Plaintiff’s motion to appoint counsel (Doc. 5) will be DENIED AS MOOT.

        I.      SCREENING STANDARD

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C.

§§ 1915(e)(2)(B) and 1915(A).        The dismissal standard articulated by the Supreme Court in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 554 (2007)

“governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A]

because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally construe
pro se pleadings filed in civil rights cases and hold them to a less stringent standard than formal

pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Black v. Barberton Citizens

Hosp., 134 F.3d 1265, 1267 (6th Cir. 1998; see also Braley v. City of Pontiac, 906 F.2d 220, 223

(6th Cir. 1990) (stating that “Section 1983 does not itself create any constitutional rights; it creates

a right of action for the vindication of constitutional guarantees found elsewhere”).

       II.     ANALYSIS

       Plaintiff’s complaint, which she signed on March 21, 2019, alleges that on March 2, 2017,

Defendant Moneymaker responded to an assault on Plaintiff by pulling Plaintiff up backwards

with her knee in the middle of Plaintiff’s spinal cord and that subsequent x-rays showed that she

had a lumbar 1 burst fracture (Doc. 2 at 3).

       First, district courts apply state statutes of limitations § 1983 claims. Harris v. United

States, 422 F.3d 322, 331 (6th Cir. 2005). Tennessee applies a one-year statute of limitations to

§ 1983 actions. Zundel v. Holder, 687 F.3d 271, 281 (6th Cir. 2012); Tenn. Code Ann. § 28-3-

104(a)(3). Accordingly, Plaintiff’s March 21, 2019, complaint setting forth claims arising out of

out of an incident on March 2, 2017, is clearly time-barred.

       Also, Plaintiff previously filed a complaint setting forth a substantively identical claim

against Defendant Moneymaker in this District which the Court dismissed for failure to state a

claim. See Phifer v. Sykes et. al, 3:18-CV-198 (E.D. Tenn. Sept. 9, 2018). The doctrine of res

judicata prevents “the parties and their privies from relitigating in a subsequent proceeding a

controversy or issue already decided by a prior valid judgment and from litigating piecemeal the

same controversy.” Westwood Chem. Co., Inc. v. Kulick, 656 F.2d 1224, 1229 (6th Cir. 1981).



                                                   2
The doctrine consists of two related concepts: claim preclusion and issue preclusion. Taylor, 22

F. App’x at 538–39; Baker v. Gen. Motors Corp., 522 U.S. 222, 233 n.5 (1998).

        Under claim preclusion, a final judgment on the merits bars any and all claims by
        the parties or their privies based on the same cause of action, as to every matter
        actually litigated as well as every theory of recovery that could have been presented.
        Under issue preclusion, once an issue is actually and necessarily determined by a
        court of competent jurisdiction, that determination is conclusive in subsequent suits
        based on a different cause of action involving any party to the prior litigation.

Taylor, 22 F. App’x at 538–39 (internal citation omitted); New Hampshire v. Maine, 532 U.S. 742,

748–49 (2001); see also, e.g., Doe ex rel. Doe v. Jackson Local Schools School Dist., 422 F. App’x

497, 500 (6th Cir. 2011) (noting that claim preclusion requires “(1) a final decision on the merits

by a court of competent jurisdiction; (2) a subsequent action between the same parties or their

privies; (3) an issue in the subsequent action which was litigated or which should have been

litigated in the prior action; and (4) an identity of the causes of actions”); Vincent v. Warren Cty.,

Ky, 629 F. App’x 735, 740 (6th Cir. 2015) (noting that, for issue preclusion to apply, “the issue

raised in the second case must have been raised, actually litigated and decided, and necessary to

the court’s judgment in the first case”). “A completely duplicative complaint lacks an arguable

basis either in law or in fact and, [is] therefore . . . properly dismissed on the basis of res judicata.”

Taylor, 22 F. App’x at 539.

        The substantive claim Plaintiff seeks to bring in this action against Defendant Moneymaker

is identical to the claim that Plaintiff brought in her previous action. See Phifer v. Sykes et. al,

3:18-CV-198 (E.D. Tenn. Sept. 9, 2018). Accordingly, the doctrine of res judicata bars this action.

        Further, even if Plaintiff’s complaint were not time-barred and/or barred by res judicata, it

would be subject to dismissal for failure to state a claim for the same reasons Plaintiff’s previous

complaint was dismissed. Id.




                                                    3
       Accordingly, Plaintiff’s complaint will be DISMISSED for failure to state a claim upon

which relief may be granted under § 1983.

       III.    CONCLUSION

For the reasons set forth above:

       1.      This action will be DISMISSED because the complaint fails to state a claim upon
               which relief may be granted under § 1983;

       2.      Plaintiff’s pending motion to appoint counsel (Doc. 5) will be DENIED as moot;
               and

       3.      The Court CERTIFIES that any appeal from this action would not be taken in good
               faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
               Procedure.

       An Order Will Enter.

       ENTER:

                                                    /s/____________________________
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




                                                4
